IN THE COURT OF APPEALS OF TENNESSEE
                                 AT JACKSON
                   ________________________________________

ALONZO BONNER,                                      FROM THE SHELBY COUNTY
                                                    CIRCUIT COURT; No. 120511-6
       Plaintiff-Appellant,                         THE   HONORABLE       GEORGE
                                                    BROWN, JUDGE

Vs.                                    C.A. No. W1999-02205-COA-R3-CV
                 FILED
TRANSCON TRUCKLINE CORP.,
                                       AFFIRMED
                                       Kim G. Sims of Memphis, For
ET AL,                                 Appellant
             January 11, 2000          G. Ray Bratton and Gary R.
     Defendants-Appellees.             Wilkinson of Farris, Hancock,
            Cecil Crowson, Jr.         Gilman, Branan & Hellen of
           Appellate Court Clerk       Memphis; For Appellees
_____________________________________________________________________

                          MEMORANDUM OPINION1
_____________________________________________________________________________

CRAWFORD, J.


       This is an appeal from an order of the circuit court of Shelby county granting the

defen dant-a ppellee ’s motion to quash a petition for writ of certiorari filed by plainitff-

appe llant.

       Alonzo Bonner petitioned the circuit court for the writ, alleging that he had failed

to file a timely appeal from general sessions court, because he was mentally unstable

and did not und erstand the prop er proce dure in f iling an a ppea l.

       Bonner had filed a number of case s in general sessions court, which w ere

consolidated and tried without an attorney representing him. There had been one

continuance due to Bonne r’s not ha ving reta ined co unsel. At the time the instant case

was tried in general sessions court, Bonner stated that he wished to proceed without the

assistance of counsel. After trial, a judgment was entered for the defendants, Transcon

Trucklines, Corp., and Johnny Curbow on August 3, 1988.2 The petition for certiorari



       1
         Rule 10 (Court o f Appe als). Memorandum Opinion. – (b) the Court, with the
concurrence of all judges participating in the case, may affirm, reverse or modify the
actions of the trial court by memorandum opinion when a formal opinion would have
no precedential value. When a case is decided by memorandum opinion it shall be
designated “MEMORANDUM OPINION,” shall not be published, and shall not be cited
or relied on for any reason in a subsequent unrelated case.
       2
        After the August 3, 1988 judgment, another general sessions suit was
dismissed on the bas is of res judic ata. This case is not a pa rt of this ap peal.
was filed on September 30, 1988, and the appell ee resp onde d by filing a m otion to

quash, which w as gran ted by the trial court. The only issue for review on app eal is

wheth er the trial co urt erred in grantin g the m otion to q uash th e writ of ce rtiorari.

       The appeal comes before this Court at this time because the Court stayed further

proceedings by order entered June 19, 1990, due to Transcon’s bankruptcy proceeding

and the automatic stay protection. Upon its own investigation, this Court learned that

on May 13, 1999 Transcon’s bankruptcy case was ordered closed by the United States

Bankruptcy Court for the Central District of Califo rnia, Rive rside Div ision. On June 30,

1999 this Court entered an order lifting the automatic stay and pe rmitted th e appe al to

procee d.

        In Uselto n v.Price , 292 S.W.2d 788 (Tenn. Ct. App. 1956), the Court said:

               The certiorari h as a m uch m ore exte nded applica tion in this
               state than in England. It has been adopted, with us, as the
               almost universal method by which the circuit courts, as
               courts of general jurisdiction, exercise control over inferior
               jurisdictions, however constituted, and whatever may be
               their course of proceeding.

Id. at 791. (Quoting Mayor, etc., of City of Nashv ille v. Pearl, 30 Tenn . (11 Hu mph.)

249 (1850). Granting certiorari to review the proceed ings of a lower co urt is a matter of

discretion for the co urt and is not a m atter of righ t. Id. See also State ex rel. Karr v.

Taxing District o f Shelby Coun ty, 84 Ten n. 240.

        A writ of certiorari is authorized as a substitute for appeal pursuant to T.C.A. 27-

8-102, but is not a matter of right. A writ of certiorari shall be granted only to prevent

substantial wrong . Uselton 292 S.W.2d at 792. Certiorari, as a substitute for an

appe al, is availa ble only w hen “the appea l was de feated :”

                       1.      By the oppressive or erroneous act of
                               the court or justice.
                       2.      By the wilful or negligent act of
                               the clerk.
                       3.      By the contrivance or procurement of
                               the ad verse party.
                       4.      By inevitab le accide nt .
                       5.      By the blameless misfortune of the petitioner.

Uselton at 793.

        In General Motors Acceptance Corp. v. Den nis, 675 S.W.2d 489 (Te nn. Ct.



                                                2
Ohio App. 1984) , this Court affirmed the circuit court’s denial of a petition for a writ of

certiorari and he ld that a m isunde rstandin g betw een the defen dant an d his atto rney

about who would appear and seek a continuance was not “inevitable accident” or

“blameless misfortune of the petitioner” that would allow the remedy of certiorari after

the time for an appeal by right had expired. The Dennis Court, in holding that the trial

court did not abuse its discretion in denying the writ, said: “[u]ndoubtedly, the trial court

did not feel the conduct of appe llants was blameless and we do not find anything in the

record to cause us to disagree with the trial court.” Id. at 491.

       In Rutherford v. Rogoish, 1990 WL 38558 (Tenn. Ct. App.), the eastern section

of the Tennessee Court of Appeals held that where the trial court found that the

appellant failed to show any reasonable grounds for her fa ilure to file a timely app eal,

the denial of a writ of certiorari was proper.         The Rutherford Court followed the

reasoning of the      Dennis Court, holding that the record did not reveal that the

appe llant’s right to appeal had been “thwarted to the extent a resort to certiorari was

justified” and found no reason, other than the appellant’s negligence, for her failur e to

appe al. Rutherfo rd at *1.

       In the instant case, we find nothing in the record to cause us to disagree with the

court below. The record does not substantiate the appellant’s claim that a mental

disability caused his failure to file a timely appeal. Accordingly, we hold that the trial

court did not abu se its discre tion in qu ashing the writ of c ertiorari.

       The order o f the trial court is affirmed, a nd cos ts of app eal are a sessse d to

appellant, Alonzo Bonner.

                                                      ____________________________
                                                      W. FRANK CRAWFORD,
                                                      PRESIDING JUDGE,W.S.

CONCUR:


____________________________________
ALAN E. HIGHERS, JUDGE


___________________________________
HOLLY KIRBY LILLARD



                                               3
4